Citation Nr: 1412061	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel










INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral hearing loss and tinnitus.  

On his July 2009 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for February 12, 2014.  The Veteran failed to attend his scheduled hearing and has not asserted good cause for his failure to appear or has not asked to reschedule the hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to noise exposure during service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § § 1110, 1154(b) (West 2002);  38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The evidence of record establishes a current diagnosis of tinnitus. Tinnitus was diagnosed during a February 2009 VA examination.  

Service treatment records show no complaints of or treatment for tinnitus or any other ear complaint in service.   However, the Veteran's DD 214 shows that the Veteran served in combat and that his military occupational specialty was a machine gunner.  His decorations and awards include the National Defense Service Medal, Vietnam Service Medal, Rifle Marksman Badge, and Vietnam Campaign Medal with Device.   In the case of a combat Veteran, his credible lay statements are accepted as evidence of the in-service event or injury described, so long as the allegation is consistent with the facts and circumstances of service, even in the absence of official records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran stated in his December 2007 Notice of Disagreement (NOD) that he presently suffers from a constant ringing or buzzing in both ears, which he believes began in service while he was in Vietnam, serving as a machine gunner.  The Veteran also stated that while in Vietnam he was involved in at least four specific combat operations and exposed to machine gun fire, small arms fire, rocket fire, artillery fire, bombs, and noises from planes, helicopters, and trucks.  During a February 2009 VA examination, the Veteran reported that he suffered from bilateral tinnitus on a daily basis with varying durations.  Noise exposure, such as that described by the Veteran, is consistent with the types, places, and circumstances of his service in Vietnam. Thus, the sole question for consideration is whether the Veteran's current tinnitus is attributable to the in-service noise exposure.   

The February 2009 VA audiological examiner opined that the Veteran's tinnitus was as likely as not due to in-service noise exposure.  The examiner's sole reason was that she could not determine whether the Veteran's tinnitus was the result of military noise exposure or civilian occupation without resorting to speculation because she did not know when the tinnitus began.  However, the examiner failed to consider the Veteran's reports of the onset of tinnitus in service and continuity of tinnitus symptomatology since service.  Therefore, the Board finds that the VA examiner's opinion is based on an incomplete record; the examiner did not consider all the relevant evidence in arriving at her conclusion.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  An inadequate examination has no probative weight.  

The sole probative evidence of a nexus, therefore, is the Veteran's statements.  As stated above, the Veteran has reported that his tinnitus began during active duty,  and has continued to the present day.  The Board finds that the continuity of symptoms reported by the Veteran are credible and establishes a nexus linking his tinnitus to active duty service.  The Board notes no basis in the record upon which to question the credibility of the Veteran.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the issue of entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA examination in February 2009, in which he was diagnosed with bilateral sensorineural hearing loss.  However, the examiner concluded that  the Veteran's hearing loss was less likely related to the noise exposure he experienced while in service.  In support of that determination, the examiner's  sole rationale was based on unidentified records which she called "records available a few weeks after discharge," which showed normal hearing for the left ear and a 30 decibel hearing loss for the right ear.  No further explanation or supporting rationale was provided.  Also, while the VA examiner indicated a review of the claims file, she failed to take into consideration the Veteran's statements, in particular his December 2007 NOD, where he stated that his hearing loss began while in service, due to his excessive noise exposure during combat.    

In light of the foregoing, the Board finds that the February 2009 VA examination is inadequate because the VA examiner failed to address the Veteran's statements of in-service noise exposure and the continuance of hearing loss symptoms when providing his opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination. 

All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed, and the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that the Veteran's hearing loss disability is related to his active military service, to include in-service acoustic trauma. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for the opinion given.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


